DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Michael Adelsheim (Reg. No. 69,399) on 09/01/2022.The application has been amended as follows: 
1.	(Currently Amended) A system for supporting fast hybrid reconfiguration in a high performance computing environment, comprising:
	one or more microprocessors;
	a first subnet, the first subnet comprising:
	a plurality of switches arranged in a discrete number of levels, 
	a plurality of end nodes, wherein the plurality of end nodes of the first subnet are interconnected via the plurality of switches, wherein each of the end nodes comprises an ordering number;
	wherein the first subnet is configured according to a first configuration method, wherein the first configuration method utilizes the ordering number of each of the end nodes;
	wherein a subset of the plurality of switches and a subset plurality of end nodes are configured as a sub-subnet, the subset of the plurality of switches comprising switches than the plurality of switches, wherein traffic between the subset of the plurality of end nodes is confined to the subset of the plurality of switches;
	wherein only the sub-subnet is reconfigured according to a second configuration method, the first and second configuration methods being different, wherein the second configuration method utilizes the ordering number of each of the subset of the plurality of end nodes.

2.-6. (Canceled)

7. 	(Currently Amended)  The system of claim [[6]] 1, further comprising:
	a management entity, wherein the management entity is provided at one of the plurality of switches.

8. 	(Currently Amended)  A method for supporting fast hybrid reconfiguration in a high performance computing environment, comprising:
	providing, at one or more computers including one or more microprocessors, a first subnet, the first subnet comprising:
	a plurality of switches arranged in a discrete number of levels,  and
	a plurality of end nodes, wherein the plurality of end nodes of the first subnet are interconnected via the plurality of switches, wherein each of the end nodes comprises an ordering number;
	configuring the first subnet according to a first configuration method, wherein the first configuration method utilizes the ordering number of each of the end nodes;
	configuring a subset of the plurality of switches and a subset plurality of end nodes as a sub-subnet, the subset of the plurality of switches switches than the plurality of switches, wherein traffic between the subset of the plurality of end nodes is confined to the subset of the plurality of switches;
	reconfiguring only the sub-subnet according to a second configuration method, the first and second configuration methods being different, wherein the second configuration method utilizes the ordering number of each of the subset of the plurality of end nodes.

9.-13. (Canceled)

14. 	(Currently Amended)  The method of claim [[13]] 8, further comprising:
	providing a management entity at one of the plurality of switches.

15. 	(Currently Amended)  A non-transitory computer readable storage medium, including instructions stored thereon for supporting fast hybrid reconfiguration in a high performance computing environment, which when read and executed by one or more computers cause the one or more computers to perform steps comprising:
	providing, at one or more computers including one or more microprocessors, a first subnet, the first subnet comprising:
	a plurality of switches arranged in a discrete number of levels,  and
	a plurality of end nodes, wherein the plurality of end nodes of the first subnet are interconnected via the plurality of switches, wherein each of the end nodes comprises an ordering number;
	configuring the first subnet according to a first configuration method, wherein the first configuration method utilizes the ordering number of each of the end nodes;
	configuring a subset of the plurality of switches and a subset plurality of end nodes as a sub-subnet, the subset of the plurality of switches switches than the plurality of switches, wherein traffic between the subset of the plurality of end nodes is confined to the subset of the plurality of switches;
	reconfiguring only the sub-subnet according to a second configuration method, the first and second configuration methods being different, wherein the second configuration method utilizes the ordering number of each of the subset of the plurality of end nodes.

16. -19. (Canceled)
20. 	(Currently Amended)  The non-transitory computer readable storage medium of claim [[19]] 15 the steps further comprising:
	providing a management entity at one of the plurality of switches.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The limitation(s) of “a first subnet, the first subnet a plurality of switches arranged in a discrete number of levels, a plurality of end nodes, wherein the plurality of end nodes of the first subnet are interconnected via the plurality of switches, wherein each of the end nodes comprises an ordering number; wherein the first subnet is configured according to a first configuration method, wherein the first configuration method utilizes the ordering number of each of the end nodes; wherein a subset of the plurality of switches and a subset plurality of end nodes are configured as a sub-subnet, the subset of the plurality of switches comprising a number of switches fewer switches than the plurality of switches, wherein traffic between the subset of the plurality of end nodes is confined to the subset of the plurality of switches; wherein only the sub-subnet is reconfigured according to a second configuration method, the first and second configuration methods being different, wherein the second configuration method utilizes the ordering number of each of the subset of the plurality of end nodes” are not disclosed or suggested by the prior art of record taken alone or in combination when considered in context of the environments of claims 1,8 and15. Therefore, the claims are distinguished over the prior art of record and held as allowable.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED ALI whose telephone number is (571)270-3681.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Asad Nawaz can be reached on 571-272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SYED ALI/Primary Examiner, Art Unit 2468